                    Case 19-11240-LSS    Doc 102     Filed 06/11/19       Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                               :
In re:                                         :      Chapter 11
                                               :
FTD Companies, Inc., et al.,                   :      Case No. 19-11240 (LSS)
                                               :
                    Debtors.                   :      (Jointly Administered)
                                               :
                                                      Re: Docket No. 92
                                               :

                         ORDER SCHEDULING OMNIBUS HEARING DATE

          Pursuant to Del. Bankr. L.R. 2002-1(a), the Court has scheduled the following hearing date

 in the above-captioned chapter 11 cases:

           Date & Time                                Location

 July 2, 2019 at 2:00 p.m. (ET)               U.S. Bankruptcy Court for the District of Delaware
                                              824 North Market Street, 6th Floor, Courtroom 2
                                              Wilmington, Delaware 19801




         Dated: June 11th, 2019                    LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                      UNITED STATES BANKRUPTCY JUDGE




 RLF1 21387512v.1
